Citation Nr: 0825994	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  03-03 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for atrial fibrillation.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1973 until 
December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision of the 
New York, New York regional office (RO) of the Department of 
Veterans Affairs (VA) denying the veteran's atrial 
fibrillation service connection claim.

Additionally, the veteran filed a new claim in January 2004 
requesting service connection for HIV and various psychiatric 
disabilities, including depression and anxiety.  However, it 
does not appear any action has been taken on these claims.  
They are referred to the agency of original jurisdiction 
(AOJ) for its adjudication.

The veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO in November 2005.  He asked that this hearing 
be postponed.  He subsequently indicated that he would be 
willing to attend a video conference hearing in lieu of an in 
person hearing.  This hearing was scheduled for a date in 
June 2008, but the veteran did not appear for the hearing.  
His hearing request is, therefore, deemed withdrawn.  
38 C.F.R. § 20.704 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

In October 2005, the RO received pertinent VA treatment 
records dated from January through September 2005.  These 
records were not considered by the RO in a supplemental 
statement of the case (SSOC).  In July 2008, the Board asked 
the veteran whether he wanted to waive consideration of these 
records by an agency of original jurisdiction (AOJ).  He 
responded that he wished to have the case remanded to the AOJ 
so that it could first review evidence for this claim.  The 
case therefore must be remanded to the AOJ for initial review 
and consideration. Disabled American Veteran v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); 38 C.F.R. 
§§ 19.37(b), 20.1304(a) (2007).

Accordingly, the case is REMANDED for the following action:

The AOJ must readjudicate the issue on 
appeal with consideration of the 
additional evidence received since the 
most recent SSOC.  If the benefit sought 
is not fully granted, a SSOC should be 
issued. Thereafter, the case should be 
returned to the Board, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

